Case 17-02020-tnw             Doc 57       Filed 12/10/18 Entered 12/11/18 08:53:48                    Desc Main
                                           Document      Page 1 of 8



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     COVINGTON DIVISION


    IN RE:
                                                                                                   CHAPTER 7
    NEIL WALLACE MILLER
    MARIA DANIELLE MILLER
                                                                                          CASE NO. 17-21267
    DEBTORS


    ASHLEY GRIPSHOVER, Individually
    and as Trustee to J.G.M. and E.S.P., minor                                                      PLAINTIFF
    children,

    V.                                                                            ADV. PROC. NO. 17-2020

    NEIL WALLACE MILLER and
    MARIA DANIELLE MILLER                                                                       DEFENDANTS

                            MEMORANDUM OPINION GRANTING
                        MOTION FOR JUDGMENT AS A MATTER OF LAW

           This case involves the tragic death of Plaintiff’s husband, the father of her children. A

state court civil judgment rendered against the Debtors/Defendants resulted in Plaintiff filing this

action to except her claims from Debtors’ discharge pursuant to § 523(a)(6). 1

           This matter originally was set for a trial on October 25, 2018. However, at the pretrial

conference, counsel for Plaintiff Ashley Gripshover advised that, because the parties stipulated to

the admissibility of her exhibits, Plaintiff did not intend to offer witness testimony (from herself

or any other party) at the trial. Instead, Plaintiff would rest her case upon the parties’ stipulated

facts and the contents of Plaintiff’s exhibits. After Plaintiff’s counsel stated this position,

counsel for Debtors Neil and Maria Miller orally moved for a judgment as a matter of law.


1
    Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
Case 17-02020-tnw         Doc 57     Filed 12/10/18 Entered 12/11/18 08:53:48             Desc Main
                                     Document      Page 2 of 8


        The parties agreed that the Court should evaluate and resolve Debtors’ motion before

proceeding, if necessary, with Debtors’ presentation of evidence at trial. Plaintiff requested that

Debtors’ motion be briefed. Thus, the Court vacated the trial date and set a briefing schedule.

Debtors filed a written Motion for Judgment as a Matter of Law [ECF No. 54] (the “Motion”),

and Plaintiff filed her Response to the Motion [ECF No. 56] (the “Response”).

        In accordance with Federal Rule of Bankruptcy Procedure 7052, this constitutes the

Court’s findings of fact and conclusions of law. For the following reasons, the Court will grant

Debtors’ Motion and enter a judgment dismissing Plaintiff’s Amended Complaint [ECF No. 4]

(the “Complaint”) with prejudice.

                      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff obtained a Kentucky state court judgment against Debtors and, in the context of

her prior motion for summary judgment, contended that this judgment was entitled to preclusive

effect in this proceeding, requiring a judgment in her favor on her § 523(a)(6) claim against

Debtors as a matter of law. This Court denied Plaintiff’s motion for summary judgment [ECF

No. 39] (the “Order”). The Order set forth pertinent facts and the procedural history of this

adversary proceeding and in the Kentucky state court and explained why “collateral estoppel

does not fit this case.” [Order at 1.] Rather than quote extensively from the Order, this

Memorandum Opinion incorporates the Factual and Procedural Background in the Order by

reference as if set forth at length herein.

        Following entry of the Order, the parties filed their exhibit lists and exhibits. Plaintiff’s

exhibits are:

        Exhibit 1: the Amended Complaint filed in the Kentucky state court case;
        Exhibit 2: the judgment entered in the state court case finding against Debtors on
        liability;


                                                  2
Case 17-02020-tnw             Doc 57        Filed 12/10/18 Entered 12/11/18 08:53:48                        Desc Main
                                            Document      Page 3 of 8


         Exhibit 3: a Memorandum filed with the state court in support of Plaintiff’s
         request for damages against Debtors;
         Exhibit 4: the state court’s Findings of Fact, Order and Award of Damages (the
         “Judgment”) entered after a damages hearing, which Plaintiff contends is entitled
         to preclusive effect in this proceeding;
         Exhibit 5: an Assignment of Debt Agreement by which Plaintiff, as Assignor (on
         behalf of her deceased husband’s estate), assigned all “right, title, and interest” in
         the debt arising from the Judgment to herself as Assignee (individually and as
         Trustee for her two minor children);
         Exhibit 6: Maria Miller’s discovery responses in this proceeding dated December
         22, 2017;
         Exhibit 7: Neil Miller’s discovery responses in this proceeding dated December
         22, 2017;
         Exhibit 8: Maria Miller’s discovery responses in this proceeding dated February
         13, 2018;
         Exhibit 9: Neil Miller’s discovery responses in this proceeding dated February 13,
         2018;
         Exhibit 10: Maria Miller’s discovery responses in this proceeding dated May 1,
         2018; and
         Exhibit 11: Neil Miller’s discovery responses in this proceeding dated May 1,
         2018. 2

[See ECF No. 42. 3] In addition, the parties filed the following joint stipulations of fact:

         1. Jurisdiction is proper before this Court.
         2. On the 14th day of December 2012, Defendant Maria Miller operated an
         uninsured motor vehicle owned by Defendant Neil Wallace Miller when she
         caused a car accident that killed Joseph M. Gripshover.
         3. Plaintiff Ashley Gripshover was the wife of Joseph M. Gripshover at the time
         of his death and was left alone to raise two minor children, J.G.M. and E.S.P.
         4. On August 19, 2014, Plaintiff, both individually and as administratrix of Joseph
         M. Gripshover’s estate, initiated a state court action against [Debtors] in Gallatin
         Circuit Court Case No. 14-CI-00127 (the “State Court Action”).
         5. On January 7, 2015, Plaintiff filed an Amended Complaint (the “Kentucky
         Complaint”), which served as the operative pleading for the State Court Action.
         The Kentucky Complaint asserted claims against both [Debtors] for wrongful
         death, loss of consortium, negligence, and negligence per se, and also alleged a

2
  None of the discovery responses submitted as Plaintiff’s trial exhibits contain the questions to which Debtors were
providing responsive information, and Plaintiff did not tender a copy of her discovery requests as a trial exhibit.
3
  Debtors’ exhibit list states that they “have no further Exhibits to add to the list of Exhibits filed with this Court by
Plaintiffs [sic].” [ECF No. 44 at 1.]

                                                            3
Case 17-02020-tnw        Doc 57     Filed 12/10/18 Entered 12/11/18 08:53:48             Desc Main
                                    Document      Page 4 of 8


       claim against [Debtor] Neil Wallace Miller for negligent entrustment insofar as he
       asked Maria to drive his car despite his knowledge that her driver’s license had
       been revoked.
       6. [Debtors] were properly served in the State Court Action and filed pleadings to
       include a Response to the Amended Complaint on August 3, 2015 and a Response
       to Motion for Judgment on the Pleadings on March 9, 2016.
       7. On August 29, 2016, the Gallatin Circuit Court entered judgment against
       [Debtors] as to all claims and causes of action plead against them, with the Court
       reserving on the issue of damages. [Debtors] did not appeal this Judgment.
       8. On May 30, 2017, Plaintiff filed her Memorandum in Support of Damages with
       the State Court, outlining all damages suffered.
       9. A damages hearing was held on June 7, 2017, at which time [Debtors] both
       appeared pro se and addressed the Court by way of a prepared statement, legal
       argument and final argument.
       10. On June 28, 2017, the Gallatin Circuit Court entered a damages Order, and
       found that [Debtors] had willfully and maliciously caused serious injury to
       Plaintiff, including the death of Mr. Gripshover; that neither [Debtor] had just
       cause or excuse for their actions; and that both knew objectively of a substantial
       certainty of harm. As a result, the Court Ordered [Debtors], jointly and severally,
       to pay Plaintiff a sum of $14,944,311.55, plus the sum of $276.00 for costs
       incurred, with these amounts accruing interest at the legal rate of 12%
       compounded annually. [Debtors] did not appeal this Final Order.
       [11.] [Debtors] filed the underlying Chapter 7 Voluntary Bankruptcy Petition on
       September 28, 2017.
       [12.] Plaintiff filed the instant Complaint under 11 U.S.C. § 523 Objecting to
       Dischargeability of Debt on October 17, 2017 [Doc 1].
       [13.] Plaintiff brought this action pursuant to 11 U.S.C. § 523(a)(6) for willful and
       malicious injury to Plaintiff and property of Plaintiff.
[ECF No. 45.]

       As previously stated, at the pretrial conference herein, Plaintiff advised that she intended

to offer no further testimony or evidence at trial to support her claim against Debtors beyond the

stipulations and exhibits already filed in the record. After Plaintiff stated that she had fully

submitted her case-in-chief, and the Court confirmed that Debtors had no objections to the

admissibility of any of the exhibits, Debtors moved for a judgment as a matter of law. The

Motion is ripe for a decision.



                                                  4
Case 17-02020-tnw        Doc 57     Filed 12/10/18 Entered 12/11/18 08:53:48             Desc Main
                                    Document      Page 5 of 8


                                           ANALYSIS

       This Court has jurisdiction over this adversary proceeding and venue is proper.

28 U.S.C. §§ 1334(b), 1409. Plaintiff’s non-dischargeability claim is a core proceeding.

28 U.S.C. § 157(b)(2)(I). The parties have consented to this Court’s entry of final orders.

       The Motion seeks judgment in Debtors’ favor, asserting that Plaintiff failed to prove the

required elements of her § 523(a)(6) claim in her case-in-chief. See FED. R. BANKR. P. 7052 and

FED. R. CIV. P. 52(c). The Order sets forth legal analysis with respect to the elements that a

plaintiff must prove to establish a claim under § 523(a)(6) and Kentucky law on issue preclusion.

[Order at 3-5.] The law on these issues has not changed since the Court entered the Order, and

the Court incorporates its discussion of these legal issues in the Order by reference.

       In the Motion, Debtors argue that Plaintiff has not proven her case by a preponderance of

the evidence because she has not established that the debt Debtors owe to Plaintiff is for a willful

and malicious injury that Debtors caused to Plaintiff (as Assignee of the Judgment). Debtors

contend that this Court may not accord weight to the state court’s statements in the Judgment that

Debtors’ actions amounted to willful and malicious conduct. For support, Debtors cite this

Court’s Order denying Plaintiff’s motion for summary judgment, which explains that the

elements of the causes of action in the state court proceeding—for negligence, negligence per se,

negligent entrustment, and wrongful death—do not include whether the conduct at issue caused a

willful and malicious injury, and that the state court did not award punitive damages to Plaintiff.

Debtors posit that

       [s]ince this Court made that finding and denied the Motion for Summary
       Judgment, no new evidence has been entered by [Plaintiff] and nothing
       eventuality has changed in this Action [sic]. Therefore based on this Court’s
       earlier ruling [Plaintiff has] failed to prove willful and malicious [actions] by the
       [Debtors] by a preponderance of the evidence, and as a matter of Law have failed
       to prove that the Debt here-in is non-dischargeable.

                                                 5
Case 17-02020-tnw        Doc 57      Filed 12/10/18 Entered 12/11/18 08:53:48           Desc Main
                                     Document      Page 6 of 8


[Motion at 3.]

        Plaintiff’s Response quotes the stipulations listed above, cites general case law on the

elements of a § 523(a)(6) claim, and notes the many categories of damages Plaintiff asked the

state court to award in her Memorandum regarding her damages (Plaintiff’s Exhibit 3 [ECF No.

42-3]). Plaintiff then contends that, following the damages hearing in state court, that court

issued the Judgment and “the State Court specifically noted accepting Plaintiff’s testimony and

the contents of her Memorandum in Support of Damages as fact.” [Response at 5 (emphasis in

original).] The Response emphasizes the state court’s findings in the Judgment with respect to

Debtors’ conduct:

        The State Court found that [Debtors] had willfully and maliciously caused serious
        injury to Plaintiff, including the death of Joseph M. Gripshover; that neither
        Defendant had just cause or excuse for their actions; and that both knew
        objectively of a substantial certainty of harm. As a result, the State Court
        Ordered [Debtors] to jointly and severally pay Plaintiff a sum of $14,944,311.55,
        plus the sum of $276.00 for costs incurred, with these amounts accruing interest at
        the legal rate of 12% compounded annually[.]

[Id. (emphasis in original).] The Response concludes with, essentially, an argument under

principles of collateral estoppel:

        The findings and determination of the State Court, as summarized above, clearly
        establish that [Debtors’] conduct was both “willful and malicious.” As such,
        entry of judgment determining that the obligation of [Debtors] on the judgment
        Plaintiff obtained in the State Court Action is nondischargeable pursuant to 11
        U.S.C. § 523(a)(6) [willful and malicious injury] is warranted, just and proper.
        As such, Plaintiff respectfully asks this Honorable Court to deny [Debtors’]
        Motion and enter an Order finding that [Debtors’] debt to Plaintiff is
        nondischargeable.

[Id. at 6.]

        Plaintiff’s renewed collateral estoppel argument fails as a matter of law for the reasons

stated in the Order and reiterated in the Motion. Plaintiff’s focus on the state court’s use of the

words “willful” and “malicious” is misplaced. While the state court’s Judgment references the


                                                 6
Case 17-02020-tnw        Doc 57     Filed 12/10/18 Entered 12/11/18 08:53:48               Desc Main
                                    Document      Page 7 of 8


“willful malice” of Maria Miller when operating the vehicle, and states that Neil Miller acted

“willfully and with malice” by “negligently entrust[ing]” his vehicle to his wife, these

statements, even if couched as “findings,” were unnecessary to resolve the negligence-based

causes of action asserted in the state court. Under established law, because the causes of action

in the state court complaint did not require the state court to determine whether Debtors caused a

willful and malicious injury to Plaintiff (individually or as administratrix of Mr. Gripshover’s

estate), these findings do not establish Debtors’ liability under § 523(a)(6), as this Court

previously explained. [Order at 6.]

       Plaintiff offers no new evidence to establish that Debtors caused a willful and malicious

injury to Plaintiff. She does not identify any specific response to discovery demands (admitted

as exhibits) in which Debtors conceded that they caused a willful and malicious injury to

Plaintiff (as Assignee). There is no other evidence admitted for purposes of Plaintiff’s case-in-

chief that speaks to whether Debtors intended to cause a willful and malicious injury, including

the parties’ stipulations which merely summarize the findings in the Judgment. Plaintiff opted

not to examine Debtors at the trial to seek testimonial admissions regarding whether they caused

a willful and malicious injury. In sum, there simply is no evidence by which this Court could

conclude that Debtors (or either of them) intended to cause the death of Mr. Gripshover or

believed that his death was substantially certain to occur. Notwithstanding the severity of the

injury (here, wrongful death), the law’s focus is not on the type of injury, but on the nature of a

debtor’s intention to cause the injury. Markowitz v. Campbell (In re Markowitz), 190 F.3d 455

(6th Cir. 1999) (stating that § 523(a)(6) requires “a deliberate or intentional injury”); see also

Blocker v. Patch (In re Patch), 526 F.3d 1176 (8th Cir. 2007) (affirming summary judgment

dismissing a § 523(a)(6) claim after the murder of the debtor’s child by her abusive boyfriend,



                                                  7
       Case 17-02020-tnw        Doc 57     Filed 12/10/18 Entered 12/11/18 08:53:48             Desc Main
                                           Document      Page 8 of 8


       explaining that the record did not establish that the debtor desired to bring about the child’s

       death, or that the debtor was substantially certain that the child’s death would result from

       entrusting the child to the abuser). While there is no question that Debtors’ negligence caused

       Mr. Gripshover’s death, Debtors are correct that Plaintiff has not carried her burden to establish

       the necessary elements of her § 523(a)(6) cause of action.

                                                CONCLUSION

              For the foregoing reasons, the Motion is GRANTED. A judgment in conformity

       herewith will be entered.




                                                         8



__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                        Signed By:
                                                        Tracey N. Wise
                                                        Bankruptcy Judge
                                                        Dated: Monday, December 10, 2018
                                                        (tnw)
